Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #063


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 8th day of December, 2015, are as follows:



PER CURIAMS:

2014-BA-2452      IN RE: COMMITTEE ON BAR ADMISSIONS CFN-52

                  After reviewing the evidence and considering the law, we conclude
                  petitioner is eligible to be conditionally admitted to the
                  practice of law in Louisiana, subject to a probationary period of
                  one year.   Should petitioner commit any misconduct during the
                  period of probation, his conditional right to practice may be
                  terminated or he may be subjected to other discipline pursuant to
                  the Rules for Lawyer Disciplinary Enforcement.
                  CONDITIONAL ADMISSION GRANTED.

                  WEIMER, J., additionally concurs.
12/08/15


                      SUPREME COURT OF LOUISIANA

                                NO. 2014-BA-2452

           IN RE: COMMITTEE ON BAR ADMISSIONS CFN-52


                      BAR ADMISSIONS PROCEEDING


PER CURIAM

      Petitioner successfully passed the Louisiana Bar Examination. However, the

Committee on Bar Admissions (“Committee”) advised petitioner that it was unable

to certify him for admission to the bar on character and fitness grounds relating to

his failure to disclose three arrests on his law school application.

      Petitioner then applied to this court for admission to the practice of law. We

remanded the matter to the Committee on Bar Admissions Panel on Character and

Fitness to conduct an investigation and appointed a commissioner to take character

and fitness evidence. Following the proceedings, the commissioner filed his report

with this court, recommending petitioner be admitted to the practice of law. The

Committee objected to that recommendation, and oral argument was conducted

before this court pursuant to Supreme Court Rule XVII, § 9(D)(11).

      After reviewing the evidence and considering the law, we conclude

petitioner is eligible to be conditionally admitted to the practice of law in

Louisiana, subject to a probationary period of one year. Should petitioner commit

any misconduct during the period of probation, his conditional right to practice

may be terminated or he may be subjected to other discipline pursuant to the Rules

for Lawyer Disciplinary Enforcement.



CONDITIONAL ADMISSION GRANTED.